         Case 1:19-cv-00070-DLC Document 181
                                         180 Filed 01/27/21 Page 1 of 1




                                                                                     Steven B. Singer
                                                                            ssinger@saxenawhite.com

                                                     January 27, 2021

VIA ECF

Honorable Denise L. Cote
United States District Court Judge
Daniel Patrick Moynihan
                                                            MEMO ENDORSED
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:     In Re Perrigo Company PLC Securities Litigation
               Case No.: 1:19-cv-00070-DLC

Dear Judge Cote:

        We represent Lead Plaintiffs in the above-captioned matter, and we write to respectfully
request that the telephone conference the Court scheduled on Plaintiffs’ motion for leave to
amend on February 12, 2021 at 3:00 pm EST (see ECF No. 179) be moved to a time earlier that
day, and specifically before 1:00 pm EST, due to the fact that counsel for Lead Plaintiffs will be
traveling on the afternoon of February 12. Defendants have advised that they do not oppose
Plaintiffs’ request, but have asked that Plaintiffs note to the Court that Mr. Gonzalez of Dechert
LLP, counsel for Defendant Winowiecki, will not be able to make an earlier time (however
Defendants have advised that Mr. Gonzalez’s partner, Angela Liu, who is fully knowledgeable
about and has participated in all aspects of this matter, will be able to attend).

        Plaintiffs have not made any prior requests for an adjournment or extension of time with
respect to the hearing scheduled on February 12.

                                                     Respectfully,


                                                     /s/ Steven B. Singer
                                                     Steven B. Singer

cc:    Counsel for all parties (via ECF)        Granted. The telephone
                                                conference shall proceed on
                                                February 12, 2021 at 12:00 p.m.
